Title: Sylvanus Bourne to James Monroe, 26 October 1815
From: Bourne, Sylvanus
To: Monroe, James


                    
                        !Private!
                        
                            Sir:
                        
                        
                            Amn. Consulate Amstm
                            Octr 26 1815
                        
                    
                    It is now asserted here with confidence that Mr. Tencate, late Secretary of Legation from this Country to ours will Soon return thence as Chargé des Affaires & that no future Minister will be appointed to the U States. If this proves true & etiquette may occasion the removal of our minister here to Some other destination in which Case I beg leave respectfully to renew my hopes for the Situation of Chargé des affaires at the Hague if thought to be worthy of it. The connections between the two Countries may be said to be almost exclusively commercial & more than 20 years residence here has given me that intimate knowlege of those relations which may be rendered usefull to my Country, while my being the Doyen of our Consular Corporation may be regarded as a matter favoring my claim ⟨to⟩ the place in question. The penury of my actual official income constrains me to live in a manner that is neither personally Comfortable nor publickly respectable. I have the honor to be With sentiments of high respect yr ob Servt
                    
                        S Bourne
                    
                